Case 3:17-cv-00379-G-BK Document 31 Filed 05/26/20        Page 1 of 1 PageID 1374



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


DENNIS RIVERA-SERVERA,                     )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )            CIVIL ACTION NO.
                                           )
COMMISSIONER OF SOCIAL                     )            3:17-CV-0379-G-BH
SECURITY,                                  )
                                           )
             Defendant.                    )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge. Accordingly, Plaintiff is awarded the sum of

$24,065.00 in attorney’s fees.

      SO ORDERED.

May 26, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
